In a medical malpractice action, defendant appeals from a judgment of the Supreme Court, Westchester County, entered November 20, 1975, which is in favor of plaintiff John Rusinko and against him, upon a jury verdict. Plaintiff Stephanie Rusinko’s cross appeal from the said judgment brings up for review the trial court’s dismissal, at the end of the case, of the cause of action asserted on her behalf. Judgment affirmed, with one bill of costs to plaintiffs. There was sufficient evidence adduced on behalf of plaintiff John Rusinko upon which the jury could conclude that the doctor was negligent in leaving the said plaintiff unattended after the administration of the injections to his foot and with knowledge of the said plaintiff’s history of hypertension. Although the loss of services alleged by plaintiff Stephanie Rusinko might reasonably be inferred (see Gering v Nicholville Tel. Co., 18 AD2d 945), the only proof adduced as to her damages tended to show that they were merely nominal. It is well settled that an appellate court will not reverse a judgment to enable a party to recover merely nominal damages (Castaldo v Olkon, 13 AD2d 533; Witkin v City of New York, 3 AD2d 720; Josephson v Schwartz, 225 App Div 675). Margett, Acting P. J., Shapiro, Titone and O’Connor, JJ., concur.